Title: From George Washington to George Read, 19 December 1777
From: Washington, George
To: Read, George



Sir
Head Quarters Gulf Mill [Pa.] 19th Decemr 1777

I have recd information, which I have great reason to beleive is true, that the Enemy mean to establish a post at Wilmington for the purpose

of countenancing the disaffected in the Delaware State, drawing supplies from that Country and the lower parts of Chester County, and securing a post upon Delaware River during the Winter. As the advantages resulting to the Enemy from such a position are most obvious I have determined, and shall accordingly, this day, send off Genl Smallwood with a respectable continental Force to take post at Wilmington before them. If General Howe thinks the place of that importance to him, which I conceive it is, he will probably attempt to dispossess us of it, and as the Force which I can at present spare, is not adequate to making it perfectly secure, I expect that you will call out as many Militia as you possibly can, to rendezvous without loss of time at Wilmington, and put themselves under the command of Genl Smallwood. I shall hope that the people will turn out cheerfully, when they consider that they are called upon to remain within and defend their own State.
In a letter which I had the honor of receiving from you some little time past; you express a wish that some mode may be fallen upon to procure the exchange of Govr McKinley. As this Gentleman will be considered in the Civil line, I have not any prisoner of War proper to be proposed for him.
The application would go more properly to Congress who have a number of State prisoners under their direction, for some of whom Sir William Howe would probably exchange the Governor. I have the honor to be Sir Your most obt Servt

Go: Washington


P.S. let the Militia march to Wilmington by Companies or even parts of Companies and from their Battalions there. Because if the Enemy move it will be quickly.

